UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitionperiod from to Commission File Number: 001-33440 INTERACTIVE BROKERS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 30-0390693 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One Pickwick Plaza Greenwich, Connecticut 06830 (Address of principal executive office) (203) 618-5800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox. As of August 9, 2010, there were 42,222,349 shares of the issuer’s Class A common stock, par value $0.01 per share, outstanding and 100 shares of the issuer’s Class B common stock, par value $0.01 per share, outstanding. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Interactive Brokers Group Inc. (the "Company") Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2010 filed with the Securities and Exchange Commission on August 9, 2010, is to furnish Exhibit 101 to the Form 10-Q, as required by Rule 405 of Regulation S-T. Exhibit 101 contains the unaudited condensed financial statements from our Form 10-Q formatted in Extensible Business Reporting Language ("XBRL"). No other changes have been made to the Form 10-Q. This Form10-Q/A AmendmentNo. 1 does not reflect subsequent events occurring after the original filing date of the Form 10-Q or modify or update and disclosure made in the Form 10-Q. Users of this data are advised that pursuant to Rule 406T these interactive data files are deemed not filed or part of a registrationstatement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities and Exchange act of 1934, and otherwise are not subject to liability under those sections. 2 ITEM 5.EXHIBITS Exhibit Number Description Amended and Restated Operating Agreement of IBG LLC (filed as Exhibit 10.1 to the Quarterly Report on Form 10-Q for the Quarterly Period Ended March 31, 2007 filed by the Company on June 15, 2007).** Form of Limited Liability Company Operating Agreement of IBG Holdings LLC (filed as Exhibit 10.5 to Amendment No. 1 to the Registration Statement on Form S-1 filed by the Company on February 12, 2007).** Exchange Agreement by and among Interactive Brokers Group, Inc., IBG Holdings LLC, IBG LLC and the Members of IBG LLC (filed as Exhibit 10.3 to the Quarterly Report on Form 10-Q for the Quarterly Period EndedSeptember 30, 2009filed by the Company on November 11, 2009).** Tax Receivable Agreement by and between Interactive Brokers Group, Inc. and IBG Holdings LLC (filed as Exhibit 10.3 to the Quarterly Report on Form 10-Q for the Quarterly Period Ended March 31, 2007 filed by the Company on June 15, 2007).** Interactive Brokers Group, Inc. 2007 Stock Incentive Plan (filed as Exhibit 10.8 to Amendment No. 2 to the Registration Statement on Form S-1 filed by the Company on April 4, 2007).**+ Interactive Brokers Group, Inc. 2nit Stock Plan. (filed as Exhibit 10.9 to Amendment No. 2 to the Registration Statement on Form S-1 filed by the Company on April 4, 2007).**+ Certification of Chief Executive Officer, pursuant to Section 302 of the Sarbanes-Oxley Act.* Certification of Chief Financial Officer, pursuant to Section 302 of the Sarbanes-Oxley Act.* Certification of Chief Executive Officer, pursuant to Section 906 of the Sarbanes-Oxley Act.* Certification of Chief Financial Officer, pursuant to Section 906 of the Sarbanes-Oxley Act.* 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Schema 101.CAL XBRL Taxonomy Calculation Linkbase 101.DEF XBRL Taxonomy Definition Linkbase 101.LAB XBRL Taxonomy Label Linkbase 101.PRE XBRL Taxonomy Presentation Linkbase ** Previously filed; incorporated herein by reference. * Filed with the Company's Quarterly Report on Form 10-Q for the Quarterly Periodended June 30, 2010 as filed by the Company on August 9, 2010. + These exhibits relate to management contracts or compensatory plans or arrangements. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTERACTIVE BROKERS GROUP, INC. /s/ Paul J. Brody Name: Paul J. Brody Title: Chief Financial Officer, Treasurer and Secretary (Signing both in his capacity as a duly authorized officer and as principal financial officer of the registrant) Date: September 7, 2010 4
